          Case 3:20-cv-04342-CRB Document 25 Filed 12/04/20 Page 1 of 2



 1 Douglas H. Kraft (SBN 155127)
   John C. McCaslin (SBN 204983)
 2 KRAFT LAW
   11335 Gold Express Drive, Suite 125
 3 Gold River, CA 95670
   Telephone: (916) 880-3040
 4 Facsimile: (916) 880-3045

 5   Attorneys for Plaintiff SUMMIT STATE BANK
 6

 7   Brett N. Taylor (SBN 274400)
     btaylor@cozen.com
 8   Heather L. Marx (pro hac vice)
     hmarx@cozen.com
 9   COZEN O’CONNOR
     1299 Ocean Avenue, Suite 900
10   Santa Monica, CA 90401
     Telephone: (213) 892-7941
11   Facsimile: (213) 784-9067
12   Attorneys for Defendant UNITY BANK
13
                           UNITED STATES DISTRICT COURT
14
                        NORTHERN DISTRICT OF CALIFORNIA
15
                        SAN FRANCISCO / OAKLAND DIVISION
16

17 SUMMIT STATE BANK, a California
                                                    Case No.: 3:20-cv-04342
18 corporation,
                                                    [PROPOSED] ORDER
19              Plaintiff,                          DISMISSING COMPLAINT WITH
                                                    PREJUDICE [FRCP 41(a)]
20         vs.
21   UNITY BANK, a Minnesota state-chartered
     bank; DOES 1-25, inclusive,                    Complaint Filed: June 29, 2020
22
                  Defendants.
23

24         The parties, by and through their respective counsel, have submitted a
25   stipulation requesting an Order dismissing the Complaint filed in this action with
26   prejudice. Good cause appearing, and pursuant to stipulation, the Court ORDERS:
27

28

                 [PROPOSED] ORDER DISMISSING COMPLAINT WITH PREJUDICE
                                  - Case No.: 3:20-cv-04342
         Case 3:20-cv-04342-CRB Document 25 Filed 12/04/20 Page 2 of 2



 1

 2        1.    The Complaint filed in this action is dismissed with prejudice.
 3

 4

 5   Dated: December 4, 2020              __________________________________
 6                                        Honorable Charles R. Breyer
                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
               [PROPOSED] ORDER DISMISSING COMPLAINT WITH PREJUDICE
                                - Case No.: 3:20-cv-04342
